 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDKohl Motors,Inc.andLocal Union No. 445,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 3-CA-3815 and 3-RM-427August27, 1970DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSMCCULLOCH AND JENKINSOn March 17, 1970, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitled proceed-ing, finding that the Respondent had unlawfully inter-rogated two employees but that it had not engagedin the other unfair labor practices alleged in thecomplaint and recommending that no formal ceaseand desist order should issue and that the complaintbe dismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. In addition, he recom-mended the overruling of the objections to the electionin Case 3-RM-427. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as, amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes cast in the election has not been cast for LocalUnion No. 445, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, and that said labor organization is notthe exclusive bargaining representative of the employ-ees in the unit found appropriate within the meaningof Section 9(a) of the National Labor Relations Act,as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before me on January5,6,and 7, 1970, at Poughkeepsie, New York. This isa consolidated case, in Case 3-CA-3815 the General Counselissued a complaint on September 9, 1969, based on acharge filed on June 25, 1969, by Local Union No. 445,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union,againstKohl Motors, Inc, herein called the Respondentor the Company. In Case 3-RM-427 the Board conductedan election on June 18, 1969, and the Union thereafterfiled objections to the election, on August 29, 1969, theRegionalDirector directed a hearing on the objections.The issues arising from both cases are whether the Companyimproperly interfered with a free election, and whetheritviolated Section 8(a)(1) and (5) of the Act. Briefs werefiled after the close of the hearing by the General Counseland the Respondent.Upon the entire record, and from my observation ofthe witnesses I make the following:'FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYKohl Motors, Inc., a New York corporation, maintainsitsprincipal office and place of business in Poughkeepsie,New York, where it is engaged in the sale of automobilesand related products, and in the repair and servicing ofsuch vehicles.During the past year the Company soldand distributed products of a gross value in excess of$500,000. During the same period it received goods valuedin excess of $50,000 transported to its place of businessin interstate commerce directly from States other thanthe State of New York. I find that the Respondent isengaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIfind that the Union is a labor organization withinthe meaning of Section2(5) of the Act.'After the close of the hearing both the General Counsel and theRespondent filed motions to correct the transcript, in all respects butone the suggested corrections relate to obvious typographical errorsBoth motions are hereby granted, and the record corrected accordingly,with a single exception The General Counsel's request to alter 1 17on p 169 of the transcript is denied185 NLRB No. 69 KOHL MOTORS, INC325III.THE UNFAIRLABOR PRACTICESA. A Picture of the CaseThe essential question in this case is whether the Respond-ent so conducted itself during the Union'sorganizationalcampaign among its employees as to have violated thestatute to an extent,and in such a manner,as to warranta Board order to bargain now with the Union as theexclusive representative of all the employees.Within a4-day period-May 16 through May 19, 1969-20 conceded-lyrank-and-fileworkers, out of the approximately 31employees in the bargaining unit,signed regular authoriza-tion cards in favor of the Union.Another signed on May21 and two more on May 23 On the 22d the Uniondemanded recognition and the Respondent refused, on theground it doubted the Union had been authorized by enoughemployees.About 17 employees struck on Monday, May26, and picketing began.On the same day the Companyfiled a petition with the Board's Regional Director requestingan election to test the Union's assertion of majority repre-sentative status.As the week wore on employees startedto return to work.On the morning of Monday, June2, the Union formally advised the Company that the strikehad ended and offered to return all the strikers to work.Theyresumed work on Tuesday morning.A Stipulation for Certification Upon Consent Electionwas signed by all parties on Rine 9 and the RegionalDirector conducted a secret election on June 18 The Unionlost by a vote of 21 to 6 A week later the Union filedboth objections to the election,and a refusal-to-bargaincharge.Thereisa logical and inseparable interrelationshipbetween the two consolidated cases in this proceeding.If the representation case be considered out of the totalcontext-as though no unfair labor practice charge hadever been filed and, of course, no complaint issued-allthat would have to be decided is whether there is meritin the Union'sobjection to the election,thismeans thateither the election must be set aside and a new one held,or the results adverse to the Union must stand,with theRegionalDirector certifying the final results. Appraisingthe present posture of the representation case aspect ofthe consolidated hearing in this light, two rules of lawapply, the first established by the Board and the secondestablished by the statute.The only conduct of the employeror its agents that may be considered in support of a union'sobjection to any Board election is that which occurredbetween the time the petition was filed and the election washeld 2 If it is found that within this circumscribed periodthere was interference sufficient to put in question thereliability of the results of the balloting, a new election, ofcourse, is held If the objections do not warrant setting theelection aside,there can be no second election conducted bythe Board during the next 12-month period3In this latterevent the question arises whether the employer may, as didthe Respondenthere, alterconditionsof employment bydirect dealings with its employees withoutregard to theunion which had previously been authorized but laterrejectedin theBoard-conductedelectionTurning to the complaint case aspect of this proceeding,and assumingfor themoment that there had not beenany representation petitionfiled-more importantly,assum-ing there had never been an electionheld-otherprinciplesof case law wouldapply. Therewould be no limit uponthe question-temporal or otherwise-ofemployerconductto be evaluated.In classic form thefirstinquirywouldbe whether a majority of the employees in an appropriateunit did in fact authorize the charging union-inwrittenform-to bargain on their behalf.Whenthe proper majoritystatus is established,and a demand and refusalproved,the next question is whether the refusal to bargain constitut-ed a violation of Section 8(a)(5) of theAct, or that theevidence shows the employer willfully rejected the collective-bargaining principleOf special pertinence to this case,however,is a third question presented whenever there hasbeen an illegal refusal to bargain,or a violation of Section8(a)(5).Were the unfair labor practices committed by theemployer of such a nature asto justifyan order by theBoard-as a remedial measure-that it proceed to bargainon the basis of the majority established by signed authoriza-tion cards, without the preliminary necessity of a secretelection among the employees? SeeN.L.R B v. Gissel Pack-ing Co., 395 U S575.The relevance in the case at barof all thelegal principlesset out above can best be appreciated if the events broughtto light at the hearing be considered in coherent sequence.B Appropriate Unit, Union Authorization; and MajorityStatusThe complaint alleges, the answer admits, and I findthat all full-time and regular part-time production andmaintenance employees at the employer's establishment inPoughkeepsie,New York,including all partsmen,mechan-ics,body shopemployees,new and used car get-readymen, utility men and plant clericals, excluding all salesmen,office clerical employees,guards and supervisors as definedin the Act constitute a unit appropriatefor thepurposeof collective bargaining within the meaning of Section 9(b)of the Act.The main function of this group is to service and repairautomobiles and trucks;new cars received for sale arecleaned and otherwise prepared for delivery.Used carsaccepted in trade are restored before resale.Warrantieson new cars sold are honored in the service and repairshops,where the mechanics and specialists repair parts,work on defective machines, lubricate, take care of bodydamage, and generally do service work'Goodyear Tire and Rubber Co,138 NLRB 453'Sec 9(c)(3) "No election shall be directedin any bargaining unitor any subdivision within which, in the preceding twelve-month period,a valid election shall have been held "Nine employees signed cards on May 16, 1969, authorizingtheUnion to represent them and to bargain forthwithon their behalf Floyd Hornbeck,Philip Silvernail, FrankWyant,Clifford Scism,Hans Schneider,Raymond Martig- 326DECISIONSOF NAl IONALLABOR RELATIONS BOARDnetti, John Sherremetis, John Parole, and Linnie Parker."Six others signed cards on May 17: Edward Fryar, JamesPalmatier,Walter Cantela, Douglas Slater, Joseph Sles,Harold Penny, Bernard Kebler, Kenneth Bishop, and Wil-liam Pine. Allen Kruel signed on May 21 and RobertPerkins and Ned Johnson signed on May 23. This is atotal of 23 authorization cards.Fifteen of these men appeared at the hearing and testifieddirectly to having signed the cards received in evidenceThere was direct testimony by other witnesses that theypersonally saw six others apply their signatures to cards-this with respect to the cards of Parker, Paroli, Sles, Penny,Johnson, and Cantela The card of Martignetti was authenti-cated by Charles Campbell, the union organizer, who testi-fied he distributed cards at a union meeting, 'includingone to Martignetti, and that in a matter of minutes Martig-netti returned his card to the organizer signed. The 23rdcard is that of Kebler; to authenticate his signature theGeneral Counsel placed into evidence two New York State-Employee's Withholding Exemption Certificates, furnishedby the Respondent, bearing the employee's signature, onedated February 1969 and one dated January 1970. Compari-son of these signatures and that appearing on the cardin evidence proves authenticity of Kebler's signature onthe authorization card.I find that all 23 employees mentioned thus far authorizedtheUnion to represent them in collective bargaining, 21by May 21, 1969, and 2 others on May 23 'A document received in evidence by stipulation of theparties shows that on May 22 and 23, 1969, there were32 persons at work within the agreed bargaining unit,allbut 2 (Kusmuk and Asper, their supervisory statusdisputed) rank-and-file employees. All 23 employees who'All these cards, as well as those mentioned hereafter in this report,read as followsINTERNATIONAL BROTHERHOOD OF TEAMSTERS,LOCAL 445Headquarters2 Post Street, Yonkers, New YorkAuthorization for Representation Under the National l ahorRelationsAit I, theundersigned,employeeoftheName ofCompanyImployed asJob lisleHerebyauthorizethe InternationalBrotherhood ofTeamsters,Local 445,to represent me and,inmy behalf, forthe purposeofcollectivebargaining to negotiate and coneludeall agreements in respectto ratesofpaywages, hoursof employment,orother conditions of employment inaccordancewith the provisionsof the National LaborRelations ActThe full power and authorityto ad for theundersigned asdescribed herein supersedes any power or authority hereto.fore given to any person,or organization to represent me andshall remain in full force and effect for oneyearfrom dateand the re'fter subject to thirty(30) days written notice ofmy desire to withdraw such power and authority to act forme in the matters referred to herein(Signature of I mployee)Home AddressDate'There is a 24th card signed by Milomir Kusmuk, according tocredible evidence The General Counsel disputes the Respondent's conten-tion that Kusmuk is a supervisor as defined in the Act There is nooccasion to pass upon the validity of Kusmuk's card in this case asthe Union's majority status would in no event be affected therebysigned cards as set out here are listed on the documentAccordingly I find that on May 22 the Union representedamajority of the employees in the bargaining of theRespondent's employees in the appropriate unit within themeaning of Section 9(a) of the ActC. Alleged Supervisory Status of Philip AsperBoth the Union's objections to the election and thecomplaint rest in substantial part upon antiunion andcoercive statements charged to Philip Asper, who worksas a service writer in the auto service and repair partsof the overall premises. The contention that he speaksformanagement is based primarily upon the fact thathe goes about the place with the word "foreman" writtenon his shirt, and thatinanaffidavit given during theinvestigation stage of the proceeding, Howard Kohl, theowner and operating head of the Company, included Asper'sname among others as "supervisors," who "can recommendhiring or firing employees," "supervise employees, and assignwork to various employees."The record evidence does not support the requested find-ing that Asper is a supervisor. Neither another man'sopinion (a superintendent's conclusionary statement of opin-ion, standing alone or in conflict with objective facts, wouldhardly sustain challenges to a lower foreman's ballot), nora label (a rose by any other name . . . etc.) can sufficeto exclude an ordinary workman from the coverage andprotection of the Act as an employee. It is the facts ofwhat the man does during the working day in his relationsvis-a-vis the other employees that illumine and determinethe question whether he falls within the definition of supervi-sor set out in Section 2(11) of the statute. Asper hasto be in the shop before others to meet the first customersas they arrive, and therefore starts work at 7 30 a.m.He stops later, after most of the production workmenhave left, because he deals with customers and must lookto delivery of cars at the end of the day. He is thereforesalaried, and not on the clock. He thereforealso initialsthe timecards of the mechanics, or others, when they haveoccasion to do overtime Someone must attest to the factthis other work is performed for it has to be paid Asperisthere early and late, so he does this. At times hissuperior,who also has long hours, does it Sometimesthe bookkeeper sees the people at work and initials thecards.Above his salary, Asper receives a bonus- fortypercent of one percent of the gross amount paid by customerspursuant to the work orders he takes from them whenthey bring their cars into the shop for work repair. Themore the customers pay-or the more he sells them-themore he earns. The mechanics-who constitute thebulk of the more skilled and therefore higher paid work-men-alsoreceive a bonus, depending upon what the cus-tomers pay for the work which they do on the cars.There is nothing in the statute which says that a bonuscompensation arrangement, or the function of initialingovertime cards, mark a supervisor.Asper spends most of the morning filling out customerorders as the cars are brought in for service.He is anexperienced mechanic and understands the business. Partof his responsibility is to reduce the customers' complaints KOHL MOTORS, INC327to words which will both faithfully reflect the customers'wants and be intelligible to the workmen who will laterhave to perform the services. The men to whom he thendistributes the orders, all mechanics and lubrication men,are each specialized in one area or another-transmission,rear end, body shop, air-conditioning, front end, air andwater leaks, lubrication, etc.He knows which men arequalified and designated to do certain work, and therefore"assigns" the jobs in accordance with such qualitative selec-tion.It is this assignment of work that is said to bethe prime evidence of his supervisory status. For the rest,Asper's duty is tomaintaincontact with the customersthroughout the day, by telephone, to advise them in advance,and to obtain their approval, of unexpected increased costsfor repair of their cars, to answer their inquiries as topromptness of promised delivery, to advise them that jobsmay not be completed as initially expected, to put atrest any other problems that may apse with the customers,and to calculate costs and bills To accomplish all ofthishe is in constant touch with the shop mechanics,to inquire how much time a particular job will take, tolearn if additional work is necessary, and to check onscheduled delivery of cars. It was not shown that he inany way passes upon the quality of their performance,instructs them, or pressures them into finishingan assign-ment by a particular hour. He does no manual work himselfduring the scheduled workday, but after regular hours,if some small final adjustment or tuneup will completea job for immediate delivery, he finishes off a car himself.On occasion his superior, Robert Clearly, the servicemanager, or the plant superintendent, James Garafolo, willtellhim some overtime work should be done and thathe,Asper, should search among the mechanics to seewhich if any iswillingto stay. Asper then inquires downthe line, successively asking the men if they are agreeable.They know the decisions are made higher up, they doas they wish, and they are under no duty to oblige him.He has no power to hire or discharge employees, or toalter their employment conditions in any way, he doesnot attend the supervisor meetingsAn air-conditioningrepairman named Kurt Smith, an old friend of Asper's,testified that one day while he was in the shop to buycertainparts, the service writer asked was he withoutwork and if so did he wish to join the Respondent Smithaskedwhat the offer was, Asper told him, and Smithanswered he would think about it. A week later he tele-phoned Asper, said he would except, and reported to worka day or two later upon Asper's approval. It was thenshown that Smith had workedas anair-conditioning special-ist for a company named Eddy's Esso, that in this positionhe worked on such problems on automobiles from theRespondent's shop contracted out to Eddy's Esso, thatRespondent's superintendent,Garafolo, knew of Smith'sability and instructed Asper to inquire whether Smith wouldcome to work, and even told Asper what the rate ofpay would be. In the circumstances this single incidentis not enough to prove Asper either has independent authori-ty to hire or to effectively recommend hiring. Moreover,Smith himself later recommended a neighbor, one Richard,to Asper as a lubrication man. Asper checked with Garafolowho decided Richard should be hired, and Asper theninstructed Smith to advise the new man and dust bringhim to work. Richard therafter came after speaking onlyto his friend Smith, but the fact hardly serves to makeSmith a supervisory employee.Ifind that Asper was not, either at the time of theUnion's organizational campaign in the spring of 1969,or at the time of the hearing, a supervisor within themeaning of the Act.6 There is evidence several employeessolicitedhis signature to a unioncard and that he thoughtlittleof the idea. He may even have spoken out freelyin favor of directdealingswith the Company instead ofcollectivebargaining.To the extent that the objectionsto the election rest upon statements voiced bymanagementrepresentatives,it isAsper's conduct that constitutes themajor part of the Union's supportingevidenceNone ofit can serve that purposeD. The Objections to the ElectionItwill be recalled that the representationcase petitionwas filed on May 26, a Monday, the first day of thestrike and picketing. If the objections are to be sustained,itmust be on the basis of interference by managementthat occurred between that day and June 18, when theelection took place. Frank Wyant, a mechanic who quitthe Respondent's employ on the second day of the strike,testified to conversations about the Union with two supervi-sors-Thomas Galvin,a sales manager, and Anthony Casale,a shop foreman His talks with Galvin took place beforethe strike, and therefore of necessity before the filing ofthe petition. They have nothing to do with the objectionsOn the day after the strike-apparently Tuesday, May27-Wyant was in a diner restaurant adjacent to the shoplocation, having coffee with another employee and ForemanCasaleHe testified Casale asked why the men did notgo back to work, and " . said he didn't see why weshould be out walking when, if we talked to Mr. Kohl,that he would come to some kind of an agreement that,you know, the Union could not do any more than hecould do for us." Later, on cross-examination he addedto this version by saying Casale also said: "He couldn'tsee what we were out there striking for, why didn't wesetupameetingwithMr.Kohl so we could talk itover." This idea-a promise that the Company would obligethemen if they rejected the Union-does not appear inWyant'searlieraffidavit.His finalstatementwas that thecorrect quotation of Casale's words are those appearingin hisaffidavit: "I don't see why you guys can't get togetherwith Kohl."Casale recalled the conversation in the diner that day,and denied saying the men should not picket, that theyshould get together with Kohl, That Kohl would givethem more, or that he couldarrangean appointment.According to CasaleitwasWyant who started the talkby saying. "It istoo [obscenity] hot to be walkin ona picketline. . . . I don'tgive a [obscenity], becauseIam goingon vacation this week, and that is the endof this. [Obscenity] the Union "6Fuller Automobile Cc,88 NLRB 1452 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Casale here. Between the two, Wyant's demeanoras a witness was by far the less impressive,and his testimonyin its entirety shows a number of inconsistencies and vacilla-tions.He did in fact leave the Company the very nextday, as Casale quoted him.More important,Wyant himselfadmitted that during the same conversation."I said theUnion wasn'tany good,couldn't do anything for us "But this is precisely the attitude indicated in Casale's versionof their talk.If then,asWyant's affidavit reads, Casaledid say he could not understand why the men did not"get together"with the owner,itwas no more than aninnocuous comment invited by Wyant, and by no meansinstigation by the supervisor to abandon the Union.Itwas a short-lived strikeAbout 16 or 17 men quitwork the first day,some returned during the week andamuch smaller number was still out the next Mondaymorning. By noon the Union called the whole thing offand formally notified the Company It was decided thehour was too late to start work that day and the menreturned on time Tuesday morning At 3 or 4 o'clockMonday, after all picketing had ceased,three of the strik-ers-Martignetti,Schneider and Harris-asked to see Kohlpersonally and he received them in his office. The recordstrongly shows Martignetti was the most articulate of thethree that day; indeed there is indication he was quitea leader in the earlier organizational activities.The fourmen talked for 2 or 3 hours if not more. By the endof the hearing there was very little disagreement amongthewitnesses as to what was said The only conflict intestimony goes to one point Someone spoke of a three-man committee to be selected by the men and to voiceemployee complaints periodically directly to KohlWas itKohl, or was it the employees9 Schneider and Harristestified for the government;Martignetti,still an employee,was not called as a witness.It seems that after the strike had ended,Kohl distributeda form letter to all the striking employees,by mail tothose at home and in hand to those still in the nearbyarea. Some were distributed by a salesman personally tothese three men in the nearby diner.Schneider startedby saying he, as well as Martignetti and Harris,did notunderstand the purport of the letter and wanted an explana-tion from Kohl, and that this was why they went tosee him Among other things the letter contained a warningagainst vandalism or pilferage during the strike. Schneiderstarted by saying that after some talk about the letter,Kohl "said we should have come to him first . . . andmaybe the Union deal would never have started,and thenwe started talking about,you know,what we really wantedand we told him . . pension plan and retirement, andsoMr.Kohl told us that he was looking into the matteralready, but he couldn'ttellus nothing about it rightnow " Asked did he recall anything else, Schneider added."I think there was something mentioned about a three-man committee Q. Well, who mentioned it? A. I thinkMr Kohl."He could remember nothing else Proddedseveral times by the General Counsel,and despite leadingquestions put to him, he kept repeating again and againhe recalled nothing moreWith the Trial Examiner askingthe witness to make a better effort, Schneider then added11.he [Kohl] said he wouldn'tassociate with the UnionHe said if it has to comeright downto it,we haveto take an election."And again he said he rememberednothing more.Now theGeneral Counsel placed hisaffidavitin the witness' hand.Withthisin front ofhim, Schneiderthen added- "He said,he was going to give us, you know,give us pension and set up a differentpayroll."Haltinglyand prodded again,the witness then continued: "He waslooking into a pension,but right now he says he couldn'ttell us anything about it, because-on accountof the Union,he couldn't promise us anything right now "In consequenceof persistent cross-examination Schneiderthen added much more to the3-hourconversation,mattersthat started to shed a different light upon the conversationthatday Firsthe admitted Kohl said "he was forbiddento grantany pensions," and then added "he said hecould make us no promises,and he is not even supposed tobe talking to us That isjust the way he said it "Q At any timeduring this conversationdid you,Martignetti-who was the third one?A Floyd-Q. Roger Harris.Did any of you three express dissat-isfaction with the Union?A I don'tremember.Something was said about theUnion,but I don'tremember what was said. I dothink Roger said-I don't remember.Q. Please tryto searchyour memoryhere, becausethis is fairly important.A. I will I think-if I remember now, I think Rogersaid-he says, you know,Mr. Kohl,"If your wereto come to us and talk these things over with usor something, this would never have happened."TRIAL EXAMINER Who said that?THE WITNESSRoger Harris.Q Do yourecall them askingMr Kohlif itwaspossible to get out ofthisUniondeal now,or wordsto that effect?A. I think RayMartignetti said I'm not sure, Ithink he said something like that.Therewas somethingsaid like that.Q Did he[Harris]say anything about the Uniongoingto have 300pickets out there, andtheywelchedon this?A. Yes, Campbellsaid that.Q. No, I mean, did youorMartignetti or Harrissay this toMr. Kohl?A No. Yes, yes,yes, yes.And finally:A. He [Martignetti]says he was getting tired ofChuck Campbellgoing away from us.That he didsay, yesQ Did he saywhere Campbell was?A. Yes,he says in theThree Caballeros [a restaurant].As hewent on Schneider recalled something of moredirect relevance to this caseQ In thismeeting,Mr. Schneider,do you recallcomplaining about Mr.Garafolo9 KOHL MOTORS, INCA Yes, I think there was something said.Q. Whatwas said?A If I remember right it was said because the wayhe was handling the employees, one get this, the othergets that, and I think that's what we was talkingabout.Q. Do you ever recall telling Mr Kohl that, if anemployee had a gripe or a complaint and it wouldgo to Garafolo and no further?A Yes,yesQ Did you complain that your gripes or complaints,that you would tell Garafolo, would never get toMr Kohl?A. Right. We did say that.Q At this time did you or Harris or Martignettisuggest a method where you might speak to Mr. Kohlrather than Garafolo?A I never did, never had the reason to do so butI think Roger Harris did and Martignetti didQ. What did they say?A. Well, everytime they went to Mr Garafolo anddidn't get no results, I guess, and so-I don't knowifMr. Kohl found out-he went to see Mr. Kohlabout anything or not; I can't say. I couldn't say.Q. No, but, at that meeting with Mr Kohl, didMartignetti or Harris or you suggest a method atthismeetingwhereby in the future you could speakto Mr. Kohl rather than Mr. Garafolo?A. Yes.In his direct testimony Harris spoke virtually no morethan two paragraphs on what went on during that 3-hour meeting with KohlQ (By Mr. Sheridan) What was the conversation?A. We started talking about the Union, Mr. Kohl,and he showed me some papers about the pensionplan that he was going to try to get in and thenwe was talking about that, and he says that reallywe didn't have to have the Union come in the shopanyway "if you fellows were to come in and talkto me " He says, we could get a three-man committeegoing and have one man to be a spokesman and,if anything, you know, that didn't go wrong in theshop, any little problems or something like that, hesays, the three-man committee could have come inand talked to me and we could have gotten it straight-ened out.Q. Do you recall anything else that he said?A. No. He says about the, you know, the pay Hesays, you know, but he couldn't promise us anythingabout the payLater, again on cross-examination,Harris was pressedfor a more detailed story He insisted he had no recollectionwhatever of the contents or even subject matter of theoriginal letter which prompted the meeting nor of anythingthe men asked or Kohl told them in explanation Repeatedlyhe said he could remember nothing else.Q [By Mr. Durant] The only thing he did mention,though, was the three-man negotiation team?A. Right.Harris continued that there was no talk of employeesbeing dissatisfied with the Union, that the name of Campbell,329the union organizer,was never mentioned,that there wasno talk of Garafolo (this last denial he repeated morethan once). Finally he admitted that the men did askfor more money, benefits, vacations, and that Kohl answeredhe could make no promises. He closed with repeatingitwas Kohl, and not Martignetti, who first spoke of "yourown little Union in the shop; have a three-man committee,have a spokesman for the group "In its totality Kohl's version of this meeting is consistentwith all that Schneider and Harris said with the soleexception that he denied having brought up the subjectof a three-man committee, or direct employee spokesmanrepresentative,and said instead that it was Martignettiwho proposed it. As he recalled it, Martignetti was thelead talker and the major trust of the entire visit wasthat the men complained of Garafolo's treatment towardthem all whenever they went to him for anything-raisesgenerally, complaints of disparate treatment on wages, unfairvacation benefits, etc. Their point was that they couldnever get past Garafolo to reach Kohl with their complaints"Now, the first thing then out of their mouth is. thatbasically-and this is Martignetti-Martignetti is talking-he says-you know-'One of the ways we could solvethis thing is to have a three-man committee."' Kohl toldof how the men spoke of improved benefits they desired,with special emphasis on a pension. He added that, whilealways repeating he promised them nothing definite, orevenwhether they would in fact ever be any pensionat all, he did tell them he had been looking into thematter many months before, and showed them some oldcorrespondence on the subject between him and an insurancecompany.IcreditKohl.' So far as this entire proceeding is con-cerned, the only really important point in all this testimonyabout the poststrike meeting is whether Kohl tried toinfluence the employees away from the Union and towardsdirect dealing with him. In the light of admissions bytheGeneral Counsel's own witnesses, no persuasive argu-ment can be made that Kohl otherwise said anythingimproper that day. His story fits logically into the totalpicture of events In contrast, both Schneider and Harristried their best to quote him out of context Their repeatedinsistence that they could remember nothing else, or everso little, of a 3-hour talk greatly impaired their credibilityAnd Martignetti, who did most of the talking, never didappear as a witness To start with, it was the employeeswho wished to talk to Kohl, not he who approachedthem. I do believe he told them straight off their directappeal to him compromised his position, and that he couldnot, and should not promise them anything. That theywanted something was obvious, for they had just abandoned'Kohl himself was less than candid at the hearing His letter ofJune 2, the one which the employees used as a pretext to talk tohim in his office, states he had already received the Union's noticeof abandonment of the strike and of intention to return everybody toworkAnd yet he testified that when he returned to the plant soonafternoontime with the copies of this letter for distribution, it was"a thunderbolt from the blue" for him to see the picketing had ceasedEvery case, however, must be decided upon the totality of the recordasmade, and with due consideration of the comparative demeanor ofall the witnesses 330DECISIONSOF NATIONALLABOR RELATIONS BOARDthe strike.Whether Kohl protected himself because hislawyer had correctly advised him, or whether he in facthad no desire to influence the men unlawfully is immaterial.The fact is he made clear there could be no change intheir working conditionsuntilthe question of union repre-sentationwas resolved.That in the circumstances the men would themselvessuggest some form of direct dealing with the Respondentis an inference amply supported by related facts. A numberof employees testified a reason for turning to the Unionin the first instance was because a few weeksearlier amass appeal to Garafolo for improved benefits had beenhighhandedly rejected without the men being able to reachKohl. There is no evidence,nor isitclaimed that themen decided to quit the strike because of any conducton the part of management. Rather, there is much toindicate the men became disillusioned with the entire ven-tureCampbell, the organizer, had promised much supportof the strike by union members from other employers,but, as one or twowitnessessaid,he let the men downin thisrespect.According to Schneider, Martignetti toldKohl that he had promised 300 pickets and failed to keephisword "I remember we were saying [to Kohl] we weresick and tired of walking up there." Some employees alsocomplained that while they walked the picket line in theheat,Campbell spent too much time refreshing himselfin nearbyrestaurantsAnd early Monday morning, June2,Campbell was picked up by the police at the picketline because of some pending traffic violation case. Whetherthe men decided to forget about this aspect ofunionactivi-ties,at least,inconsequenceof the financialstrain onthemselves, or because of a more deep-seated disaffectiontowards the Union, is of little momentWhat mattersis that having decided strike pressure could not win theoriginal aim of forcing their attention upon Kohl via theUnion, they could be expected to try another way-bya committee, or a spokesman of some sort. And finally,withKohl careful, as the employees both conceded, tomakeitclear he could promise them nothing and intendedto stay clear of any illegal involvement at that moment,it ishighly unlikely he would suggest a company unionright then and there. I find that it was Martignetti's ideaand if the owner commented he would prefer dealing withhis employees withouta union,he had a right to expressthe thought.Ifind nothing in what Kohl told these three men onJune 2 that tends to support the Union's objections tothe election later in the month.In hisbrief the GeneralCounsel argues that Kohl bought the men off with thepromise ofa pension.Employee Schneider's testimonialversion of themeetingwas that when he and his friendsstarted to tell Kohl what they "really wanted," the firstitemwas "pensionand retirement " And both he andHarris were clear in their stones that no promises weremade to them.The nextmorningMartignetti invited another employee,Hornbeck, to accompany him, andagainasked to seeKohl in his office. And again only Hornbeck testifiedabout their talk,Martignetti's story, the more critical one,stillmissing.Like that of Schneider and Harris beforehim, Hornbeck's testimony tells one story on directexamina-tion but sounds quite different in the retelling on cross.He started with the fact Martignetti went in there becausehe "wanted to talk to him about something that he wastalking to us about the night before or something, andMr Kohl was talking to us about-saying that he figuredon a pensionplan and stuff for us, and that we didn'tknow anything about it, of course and then they startedsaying something about a three-man committee " "I believeMr. Kohl did . . . he had said he would like to seethe shop get together and form a three-man committee,and we could work out the problem out of the shopthrough that." Hornbeck then continued that Martignettiasked "about raises and different things, and Mr Kohltold us that he couldn't talk about any raises or anythingHe couldn't promise us anything at this time."Much later in his testimony Hornbeck recalled that Kohlmade clear there was no certainty the men would everreceive a pension, that he could promise them nothing,and that no one would be discharged in the event theUnion "fell through." Then came the following-Q. (By Mr Nichols) Do you recall whether the subjectthatMartignetti wanted to talk to Kohl about washow he or how he and any other employees couldgo about getting out of the Union at that stage?A Well, he had talked about it whilewe were inthereTRIAL EXAMINER Who did?THE WITNESS: Ray Martignetti started talking aboutitwhen we were in thereTRIAL EXAMINER: He started to talk about it?THE WITNESS: Yes.TRIAL EXAMINER' What did he say?THE WITNESS: Well, he said that-something aboutthe boys had talked to him, and wanted-was wonder-ing if there was any way that they could drop theUnion-the exact words, I don't really know whatwas said, but he wanted to know about-I think thatisfrom when they-if they voted it down, I thinkthat is when Martignetti asked Kohl if the guys wouldbe-if anybody would be fired if it would be-if itwas voted downQ. (By Mr. Nichols) Did he also ask Kohl howthey could get out of the Union at that point?A During the conversation of the time were in there,I believe he did say it.Kohl denied saying anything about wanting the shopto get together and form a committee, or asking whythe men had not come to him directly before joining theUnion. He testified Martignetti said he wanted Hornbeckto know what had been discussed the day before, andgave the owner to understand that he, Martignetti, wishedto reassure Hornbeck nothing had happened behind hisback.It is afactHornbeck had been one of the leadorganizersKohl paraphrased what had been said the daybefore. I credit him as to this conversation alsoWith the activities of the service writer, Asper, andof the owner Kohl, giving no support to the objections,the only remaining evidence said to support the objectionsare statementsattributed to three other supervisors: Cleary,the servicewritermanager,Galvin,a sales manager, andCasale.Hornbeck testified that about 1 week before the KOHL MOTORS. INC331election he andClearywere in conversation about theUnion and the coming election and that as they talkedCleary asked when the election would take place and howHornbeck felt about it, whether he was "still going tovote for the union"Hornbeck said he probably was knownaround the place as a union supporter because of an earliercampaign that had taken place.Clearydenied having askedthe question,but I believe Hornbeck as to this point,for there was then much talk of the pros and cons ofunionism in the plant at the time Harris testified thatalso shortly before the election Galvin asked him washe for the Union,and that when Harris replied yes, theforeman told him he had been"connected with the unionsbefore, he says, and the Union to-to get in the Unionyou got to pay $200,$300, he says,and he says, 'Anytimethey want to, you know,to go on strike, they can pullyou out and put you on strike."' Galvin did not testifyand therefore I believe Harris here.Harris spoke about some talk on the picket line, duringthe strike,with Casale His only reference to this incidentwas "he says, 'why don't youse go back to work and go talkto the boss, because he thinks if we go in and talk to him, hecould do better than what the Union would do for us "'Casale was called as a witness by the Respondent, he wasnot asked about this particular conversation with Harris onthe picket line, but he did deny talk of the same kind withWyant, in the nearby dining room at about the same time.He expressly denied telling Wyant the men could gettogether with Kohl, or that Kohl could give the men whattheUnion would not, or that an appointment might bearrangedE TheMerits ofthe Union's ObjectionsThe heart questionin any objections case is whetherthere was such improper interference by one of the contend-ing parties as to warrant a Board finding that the resultsof the election cannot be relied upon, and that the employeesshould therefore be polled againAnd the issue cannotbe determined on the basis of an out-of-context selectionof a pinpointed phrase here and there, or by appraisalof only selected incidents without regard to other, equallyrelevant factors The situationis not entirely unlike a ques-tion of motivation in the discharge of a union-mindedemployee.Harris, as a witness to lengthy conversationswith management representatives,showed a marked inclina-tion to remember only those phrases pointing a fingerof guilt towards the Company.What else was said onthe picket line when Casale asked why he was walking?In view of Schneider's belated admissions of what happenedduring the 3-hour meeting on June 2 in Kohl's office,Harris' insistence he could remember nothing but a singleincriminating statement by Kohl that day, casts a seriousdoubt upon all of his testimony.And Casale did crediblydeny making the same statements to Wyant that Hamscharged to him later And when,after abandoning thestrike a few days later, three of the men called on theowner,he promised them nothing but instead made itclear they could not count on him then.Itwill not dofor the Union to argue that Harris and two others turnedto Kohl because Casale said the boss was a "regular guy."Had there been anything to Casale's words, Kohl wouldhave given the ex-strikers some comfort,he did notTwenty-three men signed union cards in May but onlysixvoted for the Union a month later.Harris deniedtherewas talk in Kohl's office of the men themselveshaving a change of heart towards the Union,but he lied.Thereisevidence that to a certain extent, at least, theirdissatisfaction stemmed from other sources. The very factthey voluntarily abandoned the strike is further indicationthat rejection of the Union later in the election was notthe resultof employerinterference.And Kohl didreassurethem, after the foremen,Cleary and Galvin, had questionedone or two employees,that there would be no recriminationafter the whole thing was over,either way.Inmy judgment all that was shown to have occurredbetween the filing of the petition and the day of the electionisnot enough to support the objections. I find that thereisno merit in the objections and that the results of theelection must stand.F The UnfairLabor Practices Violation1. Section 8(a)(1)The complaint alleges violations of Section 8(a)(1) and(5) of the Act. I find that Foreman Cleary's questioningof Hornbeck as to his union sentiments,and ForemanGalvin's like questioning addressed to Harris, constitutedviolations of Section 8(a)(1)A day or two after the card signing started,but beforethe strike,Harris was road testing a car with Garafolo,the service coordinator According to Harris, Garafolo askedhad he signed a card,and when Harris answer yes, Garafolosaid-"No Union or nobody else is going to tell me orKohl Motors what to do." As Garafolo recalled it, itwas Harris who volunteered that"a couple of fellowshave signed cards for the union."He denied asking hadHarris himself signed or saying that no one would dictateto the Respondent,but added"Ithitme like a ton ofbricks," and admitted telling Harris "-all the fellows inthe shop are given jobs,nobody hits you over the headwith a hammer saying you have to have the job out atany specific time, nobody breathes down your neck, Iam just flabbergasted." Garafolo added he quickly reportedthis toMr. Kohl. I believe he did ask Harris whethertheman had signed up with the Union,and as in theother two incidents,I find his question, in the circumstances,was also coercive,and of the kind that is prohibited bySection 8(a)(1) of the statute as construed by the BoardStruksnes Construction Co.,165 NLRB No. 102And finally there is testimony by former employee Wyantabout twice overhearing Foreman Galvin talking to a groupof workmen,perhaps five or six, including Penny andBishop.He said this happened while he was still employed-and it would therefore be before the strike started andbefore the petition for an eletion was filed.He said thaton each occasion the foreman was talking generally-"Idon't know what they were talking about"-and that from6 feet or so away he heard Galvin say ". . I don'tseewhy you signed the cards,and, if you strike, youare not going to have a job when you come back . . 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD.The Union is no good for you ..Idon't seewhat the hell you guys are messing around the Unionfor, trying to mess things up " Wyant said Galvin "ravedon and on" but that he could recall nothing of whatany of the employees had said Two witnesses called bythe Respondent denied flatly ever having been threatenedby Galvin, and one of these was Kenneth Bishop, whomWyant had placed at the critical conversationsGalvindid not appear at the hearing, but in view of Bishop'sdenial, and as Wyant proved to be essentially an unreliablewitness, I do not credit him as to the talks he said hepartially overheard.Wyant also testified that in a separate and personalconversation Galvin asked him "Are you for the Union,"and when he replied yes, the foreman said "I'd like togo to one of these Union meetings." The conversationthen degenerated into gutter language, as repeated by WyantOn cross-examination he changed this and said Galvinhad asked whether he "was going to a meeting." Askedhad he reported this version to the Labor Board investigatorin his earlier affidavit,Wyant then said "No, he [Galvin]did not say, `Are you going to a meeting?"' "Q. Andas a matter of fact, he didn't ask you whether you werefor the Union, did he . .?A. I don't recall that heaskedme in this conversation or not this questionHemay have and again he may not have." There can beno finding on this evidence, as alleged in the complaint,2. Section 8(a)(5)By telegram dated May 22 the Union advised the Compa-ny that it represented a majority of the employees, offeredto prove the fact and asked for a meeting. The Respondentanswered the same day by saying it doubted the assertionof majority status and advising the Union it must obtainBoard certification following an election before it wouldextend recognition.Ifind there was a demand and refusal at a time whenthe Union in fact represented a majority of the employeesin an appropriate bargaining unit 8Analysis and ConclusionThese are the unfair labor practices committed by manage-ment representatives and alleged in the complaint as ofThere is no merit in the Respondent's argument that the Uniondid not demand recognition and bargaining rights in pertinent partthe Union's telegram reads as follows "I B of T represents an overwhelmingmajority of your service department employees in a unit appropriatefor collective bargaining Our representative, Charles Campbell, has unsuc-cessfully attempted to reach you since May 19 to advise you of thisfact and to evidence our majority statusWe request a meetingwith you Sat May 24 at 11 am at your showroom offices to discussthismatter with you and to evidence our majority status " The Respond-ent's reply the same day reads in part as follows "Please be advisedthatwe have a good faith doubt that you represent an uncohurst [sic]majority of our employees in an appropriate unitif you wishto prove your alleged majority status then we would prefer that youuse election procedures of the NLRB " Read together, the two communica-tions remove all doubt that Kohl knew the Union was asking that hebargain with it as exclusive representative of the employeesthemoment the complaint issued on September 9, 1969.Short of virtually a rule of law that any violation ofthe statute automatically converts a refusal to bargain intoa violation of Section 8(a)(5) of the Act, it would bedifficult to find in this case that there was an unlawfulrefusal to accord recognition on demandAt the startof the hearing the General Counsel moved to amend thecomplaint and added, as further alleged violations of thestatute, the fact that starting late in July and continuinginto early November the Company radically altered condi-tions of employment to the benefit of employees. The argu-ment is now made that by such unilateral action theRespondent bypassed the exclusive bargaining agent andthereby also evidenced its rejection of the principle ofcollective bargaining.There is no point in detailing here either the preciseamounts of raises given or the exact form of fringe benefitsgranted, for the fact of the Respondent having made allthese concessions without consulting the Union, quite asthough the employees had no interest in collective bargainingwhatever, is not disputed at all. The mechanics endedup with perhaps an average of $15 per week more pay,other categories received somewhat lesser raises, paid sickleave was established, vacations were granted, hospitalizationand medical insurance benefits went up at the Company'sexpense, etc. The Respondent offered an explanation basedupon economic considerations as to why all this was doneat that time, and not before or later But this goes toanother question. For the moment consideration must begiven to the meaning of this action by management inthe light of the refusal-to-bargain allegation. If the Unionthen in fact represented a majority of the employees, ittherewas then pending a valid demand for recognitionwhich the Company was improperly refusing to concede,the unilateral raises would give rise to one inference andhave a certain meaning. If instead there was no majorityrepresentative at the time, if the Respondent was underno obligation to deal with the Union-if, indeed, exclusiverecognition accorded the Union at that moment wouldhave been tantamount to contracting with a proven minorityrepresentative-the conduct in question must be vieweddifferently.As stated above at the start of this report, there isan inseparable relationship in the proceeding between theconclusive election held on June 18 and the complaintallegation that the refusal to bargain on demand constitutedan unfair labor practice in violation of Section 8(a)(5)and therefore requires a remedial order to bargain withtheUnion now. In the recent Supreme Court decisionon the subject of the Board's authority to issue a bargainingorder based on authorization cards in place of an election,N.L.R.B. v. Gissel Packing Co., supra,theCourt spokeat length about interference conduct by the employer "dis-ruptive of the election process," "with the result that afair and reliable election cannot be held," such as to "impedethe election process." There is nothing in that decisiontending to support a contention that following a determina-tive election, one that must be permitted to stand becausethere is no warrant for holding misconduct by the employerto have "impeded" the election process, there can neverthe-lessbe an order to bargain. See alsoIrving Air Shute, KOHL MOTORS, INCbasis of objections in the present representation case, wewould not now directa bargainingorder even thoughthe unfair labor practice phase of this proceeding itselfestablished the employer's interference with the election."It follows from the foregoing reality that a further findinghere that the violations by the Respondent's representativesalso amounted to a violation of Section 8(a)(5) of theAct would in no way extend or alter the remedial orderthatwill issue.Accordingly, I make no finding that theRespondent violated Section 8(a)(5)Raises given employees, or other improvements in workingconditions, could, of course, quite apart from any simulta-neous duty to deal with their union instead, be a formof coercive restraint upon their right freely to engage inconcerted activities. Such was the case inNL.R B. v.Exchange Parts Co.,375 U.S. 405.It isnot enough, however,that the raises are given shortly after a conclusive electionadverse to the Union. Whenever an employer improvesconditions of employment he necessarily weakens, howeverslightly, their desire to seek outside representation or toresort to collectivebargaining against him.But it doesnot follow from this truism that his unilateral changein conditions of employment of itself violates the statuteregardless of all other considerations There must be some-thing more to prove an unfair labor practice. Nor is thatrequisite proof of an illegal motivation supplied by themere fact that there were pending at the time objectionsto an earlier election. "mere pendency of objections toa past election should not require a finding that any andall improvements in working conditions, whatever theirsource and purpose, are outlawed."Champion PneumaticMachinery Co.,152NLRB 300. CompareAmbox, Inc.,146 NLRB 1520, where the Board found such raises toconstitute violations of Section 8(a)(1) because the recordas a whole showed they were "calculated to influenceits employees' choice ofa bargainingrepresentative in theevent of a second election," and because it was "evidentthat such conduct was part of an overall plan to encouragemembership in and perpetuate a company-dominated union..."The ultimate test must be, in the language oftheExchange Partsdecision,suprawhether the "conductimmediately favorable to employees . . . is undertakenwith the express purpose ofimpingingupon their freedomof choice for oragainst unionizationand is reasonablycalculated to have that effect."9There is no evidence, as of any time after the election,thatKohl's purposein raisingbenefitswas to dissuadethe employees from a prounion resolve He made clearto them on June 2 he could not, and would not promisethem anything. Cf.Seneca Plastics, Inc.,149 NLRB 420.On the contrary there is probative evidence that the timingof the raises was occasioned by increases in the reimburse-ment arrangementbetweenKohlMotors and the FordCompany, for which the Respondent is a franchised distribu-tor.Documents received in evidence prove that while somecorrespondence on the subject was had shortly before theUnion's organizational campaign, it was not until after'See alsoLoganCo,171 NLRB No 83, in 7333the election that actual permission for the Respondentto charge Ford higher costs for new car work was given.Moreover, Kohl's testimony that the necessity for maintain-ing a competitive position in the light of increasing inflationmade the raises inevitable cannot be ignored.And finally, I find unpersuasive the oral testimony ofseveral employee witnesses that at the first postelectionmeeting of employees, where Kohl announced there wouldbe wage increases and other benefits, he urged them toform a shop committee to deal with him directly as asubstitute for any union It had been the employee's owndesire in the first instance, as voiced by Martignetti whenthe strike ended. Schneider testified that at the first meetingKohl held with the employees about 30 days after theelection, there was talk of a three-man committee andthat the next day, in the shop, an election was held andthreemen selected. His total story as to who raised thesubject is unreliableHis first version was simply thatKohl had told the men to have a three-man committeeand elect their own men "If you want to make one commit-tee it is all right." "he says we could have a three-mancommittee or one-man or two-man, whatever . ." Muchlater, in cross-examination, the witness said: "I don't knowwhat started it off because I think somebody said somethingabout are we going to have a three-man committee " "QWho do you think said it? A. I think it was Floyd Hornbeckand Ray Martignetti Q. Do you recall if they announcedor stated to Mr. Kohl that there would be a three-mancommittee? A Yes I think Floyd and Ray Martignettitalked to Mr. Kohl " On redirect, after leading questions,thewitness shifted back again: "Q (By Mr Sheridan)Mr. Kohl was the one who first mentioned about thethree-man committee? A. If I remember right, yes "Hornbeck started by saying that at the first meeting,30 days after the election, Kohl did not mention the commit-teeHe then said that it was not until a few weeks laterthatKohl said "we should elect a three-man committeeto handle the problems in the shop . ." Like Schneiderbefore him, Hornbeck also changed his testimony on cross-examination. "I don't know-I mean I can't say exactlywho first mentioned it. I know Mr. Kohl said to getthe fellows-you know-to get this election, and elect theone that they wanted." He repeated that Kohl had saidsomething about the subject but "I don't know exactlyif somebody had mentioned it to him before that"Itseems to be a fact that a committee was elected,but it never met with company representatives and nothingever came of it.Kohl testified at length about these postelection meetingsbecause he expanded upon the increased benefits he gaveand the economic justification for them As to the matterof an employee committee, all he did was deny havingtold the men they could have such a committee, or thatthey should elect such a group of spokesman. The absolutetruth lies somewhere in the middle, and I make no findingon the basis of the employees' testimony that Kohl wasthe instigator of any such committee. Their stones weretoo confused and they said much to indicate it was someof the employees who brought up the subject instead ofKohl. In any case it may well be that when they did 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDso, he made no objection, or even told them to go aheadif they wishedAfter all, it was Martignetti who firstthought of the idea 2 months earlier If in the end Kohldid give his blessing to such an arrangement,there wasnothing wrong in his action,for ifhe was free to dealwith them individually he was no less free to deal withany individual spokesman they might choose In any eventI can only conclude that the total evidence does not supportthe complaint allegation that the Respondent inspired andfostered a company union which might discourage otherforms of organizational activities.Compare,Alberto CulverCorporation,136 NLRB 1432REMEDYThe very limited,isolated,almost technical unfair laborpractices proved in this proceeding point to the administra-tivewisdom of not entering a formal finding of illegalconduct or issuing a regular Board order,with postingof notices and possible further enforcement proceedings.There were three instances of interrogation, each occurringwhile a single employee was otherwise not improperly dis-cussing the union campaign with a supervisor.EmployeeHarris was involved in two of them, and his total testimony,like that of two principal witnesses called to prove thecomplaint-Schneider and Wyant-leave no doubt all threewere straining at the truth,reversing themselves on impor-tant points and creating a false impression by stressingonly selected portions of critical conversations.There wasa very substantial change of attitude towards the Unionbefore the election,but there is much to indicate the changeof heart had nothing to do with the passing questionsthat should not have been asked.I think no useful purposewould be served by a formal cease-and-desist order inthis case,and shall therefore recommend dismissal of thecomplaintRECOMMENDED ORDERFor the foregoing reasons, and in consideration of theentire record, I recommend dismissal of the complaint.